Citation Nr: 1625872	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, mood disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder, such as anxiety disorder, mood disorder, and PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He also had subsequent service in the United States Army National Guard of Texas.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a March 2013 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded these matters for additional development, to include obtaining a VA addendum medical opinion from an April 2012 VA examiner to clarify the Veteran's mental health diagnoses.  

In a June 2014 VA addendum opinion, the April 2012 VA examiner clarified that the Veteran's reported stressor of being shot at while in Vietnam was adequate to support a diagnosis of PTSD.  However, the examiner explained that the Veteran did not have PTSD, that reported PTSD symptoms were subclinical, and that the Veteran did not exhibit symptoms sufficient for an anxiety or mood disorder diagnosis during the April 2012 VA examination.  It was further noted that other psychiatric diagnoses of record, anxiety disorder, mood disorder, and PTSD, dated from 2010 to 2012 were probably based on or may have been based on the Veteran's statements during an appointment or brief meeting rather than through a more comprehensive examination like a VA examination.

The Board notes that additional evidence was added to the record in October 2014 from Killeen Heights Vet Center, which indicated that the Veteran may now have a current psychiatric disability.  Vet Center treatment notes dated in September 2014 reflected that the Veteran was treated for symptoms of PTSD, to include receiving group therapy.  An October 2014 document containing the PTSD diagnostic criteria marked by the Veteran's Vet Center counselor was also added to the record.  Therefore, any updated VA treatment records, from Central Texas Healthcare System (VA HCS), to include all associated facilities, dated since July 2014, as well as from Killeen Heights Vet Center dated since September 2014, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

An updated VA examination would also be useful to ascertain whether the Veteran has a psychiatric disability, to include anxiety disorder, mood disorder, and/or PTSD, associated with events during active military service, to include the claimed in-service stressor events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  

Finally, in the December 2013 Remand, the Board requested that the AOJ obtain a VA examination to determine whether any currently diagnosed sleep apnea onset during or was caused by service as well as whether it was caused or aggravated by any diagnosed psychiatric disability.  In the January 2014 VA examination report, the examiner diagnosed obstructive sleep apnea, opining that it was less likely than not (less than 50 percent probability) incurred in or caused by service.  In the cited rationale, the examiner highlighted that the Veteran's sleep apnea was not incurred by or related to service, as there was no evidence of sleep apnea in service and the condition was diagnosed many years after service separation.  The examiner further opined that the Veteran's sleep apnea was less likely than not proximately due or the result of PTSD, as there was no cause/effect relationship between the two coexisting conditions.  

As the examiner did not provide any opinion as to whether the Veteran's sleep apnea was aggravated by any diagnosed psychiatric disability and did not reconcile the current findings with an August 2007 private physician statement of record, the January 2014 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is required to afford the Veteran an additional VA medical opinion to address these matters.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Central Texas VA HCS, to include all associated outpatient clinics, dated since July 2014, and associate these records with the electronic claims file.  The AOJ must also obtain all records of the Veteran's treatment from the Killeen Heights Vet Center, dated since September 2014, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested records.

2.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include anxiety disorder, mood disorder, and PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  In that regard, the AOJ must indicate any stressor which has been corroborated by its efforts as well as the stressor of being routinely fired upon by the enemy, which the Veteran indicated involved fear of hostile military activity.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor, to include reported fear of hostile military activity, is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD.  

The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders (DSM) are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM have not been met. 

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed stressors in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  Return the claims file to the January 2014 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed obstructive sleep apnea was aggravated by any diagnosed psychiatric disability.

The examiner is also instructed to reconcile the January 2014 examiner's finding that sleep apnea was not incurred in or caused by service, with the prior August 2007 private physician statement from F. M. M., M. D.

Prior to drafting the opinion, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal in consideration of all evidence since the issuance of the September 2014 supplemental statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

